UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
J&J SPORTS PRODUCTIONS, INC.,                                          MEMORANDUM AND ORDER
                                                                        ADOPTING REPORT AND
                          Plaintiff,                                      RECOMMENDATION
                                                                         18-CV-2319 (RRM) (RER)
         - against -

MARILYN GONZALEZ AND RINCONCITO
DOMINICANO, LLC,

                           Defendants.
-------------------------------------------------------------------X

ROSLYNN R. MAUSKOPF, United States District Judge.

        Before the Court are objections submitted by the parties to the Report and

Recommendation (R&R) of Magistrate Judge Ramon E. Reyes, recommending that the Court

grant defendant Marilyn Gonzaelz’s motion to dismiss, and deny leave to amend. Plaintiff J&J

Sports Productions, Inc. objected to the R&R. Having conducted a review of the full record and

the applicable law pursuant to the principles below, the Court overrules plaintiff’s objections,

and adopts Judge Reyes’s Report and Recommendation in its entirety.

        In reviewing a magistrate judge’s report and recommendation, the court must “make a de

novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Ebert, No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Those portions of the Report to which there is no specific reasoned objection are

reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

The Court has considered all of plaintiff’s objections de novo, and has reviewed the remainder of
Judge Reyes’s recommendations to which the plaintiff did not object and finding no clear error,

adopts those findings.

        As such, the Court affirms and adopts the thorough and well-reasoned Report and

Recommendation in its entirety as the opinion of the Court.

                                           CONCLUSION

        Defendant Marilyn Gonzalez’s motion to dismiss the complaint is granted, and all claims

against her are dismissed. Plaintiff is denied leave to amend.

        This action is recommitted to Magistrate Judge Reyes for supervision of all remaining

pre-trial matters.

        The Clerk of Court is respectfully directed to mail a copy of this Memorandum and Order

to the pro se defendant Marilyn Gonzalez and note the mailing on the docket.

                                                       SO ORDERED.

Dated: Brooklyn, New York                              Roslynn R. Mauskopf
       September 29, 2019
                                                       ____________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       United States District Judge




                                                   2
